DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
          2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.  
Allowable Subject Matter

3.	Claims 1, 3-5, 7-11, 14-17, 19-21, and 23-26 are allowed.

Examiner’s statement of reason of allowance

 4.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for automated vulnerability grouping. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for automated vulnerability grouping, in the manner and combinations recited in independent claims 1, 11, and 17, and having the uniquely distinct features of:
                      “for each of the plurality of vulnerability items:
           	 searching a configuration database to identify a value stored in a column identified to be grouped as indicated by the group by field indicated in the vulnerability grouping rule; 
            	generating a key based at least in part on the value stored in the column identified to be grouped by the group by field indicated in the vulnerability grouping rule;
identifying whether any pre-existing vulnerability groups correspond to the key;”.
           Claims 3-5, 7-10, 14-16, 19-21, and 23-26 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts, Coates et al. (U.S. 2013/0318604 A1) disclose blacklisting and whitelisting of security-related events; O’Brien et al. (U.S.2006/0010497 A1) disclose a method for providing remediation management; Seward et al. (U.S. 2017/0142143 A1) disclose identifying notable events based on execution of correlation searches; and Gales et al. (U.S. 2003/0135749 A1) disclose a method of defining the security vulnerabilities of a computer system .  The cited prior art does not teach or suggest, alone or in combination,
                      “for each of the plurality of vulnerability items:
           	 searching a configuration database to identify a value stored in a column identified to be grouped as indicated by the group by field indicated in the vulnerability grouping rule; 
            	generating a key based at least in part on the value stored in the column identified to be grouped by the group by field indicated in the vulnerability grouping rule;
            	identifying whether any pre-existing vulnerability groups correspond to the key;”, in combination with the other claimed limitations.

Conclusion

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone 
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492



 /TAE K KIM/ Primary Examiner, Art Unit 2492